OPINION — AG — ** OKLAHOMA STATE BOARD OF ELECTROLOGY — LICENSE ** AN APPLICANT WHO HAS ACHIEVED THE REQUISITE NUMBER OF COLLEGE HOURS REQUIRED FOR COMPLETION OF A FOUR(4) YEAR COLLEGE COURSE, INCLUDING THE SUBJECTS SPECIFIED IN 59 O.S. 805 [59-805], AND IS OTHERWISE QUALIFIED AND PASSES THE EXAMINATION GIVEN BY THE OKLAHOMA STATE BOARD OF ELECTROLOGY, IS ENTITLED TO A LICENSE TO PRACTICE ELECTROLOGY IN OKLAHOMA. (QUALIFICATIONS, EXAMINATION, LICENSE) CITE: 59 O.S. 805 [59-805], 59 O.S. 198.1 [59-198.1] (MICHAEL JACKSON)